Citation Nr: 0115052	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-12 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for the residuals of a 
right hand laceration with tendon repair.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a disability rating greater than 20 
percent for recurrent lower back strain, on appeal from the 
initial grant of service connection.

5.  Entitlement to a disability rating greater than 10 
percent for hiatal hernia, on appeal from the initial grant 
of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from November 1994 to 
October 1996.

This appeal arises from a rating decision of June 1997 from 
the Houston, Texas, Regional Office (RO).  

The May 1999 statement of the case indicates that during the 
period of the veteran's claim and appeal, the rating for his 
low back disability was increased from 10 to 20 percent.  
However, the record does not indicate that a rating code 
sheet was prepared or that such an increase was otherwise 
processed.  This matter is referred to the RO for any 
appropriate action.

The veteran presented testimony before the undersigned member 
of the Board of Veterans' Appeals (Board) at the RO in 
December 1999.  At this hearing, the veteran in essence 
raised the issue of service connection for tinnitus.  
However, the June 1997 rating decision granted service 
connection for tinnitus and awarded a 10 percent disability 
rating which is the maximum rating available for this 
disability.  Since the maximum service connected benefit 
available for tinnitus has been awarded, no further action 
will be taken with regard to tinnitus.

This decision will address the issues of service connection 
for hearing loss and the residuals of a right hand 
laceration.  The remand that follows this decision will 
address service connection for hypertension and the increased 
rating issues.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  There is no competent evidence of hearing loss during 
service.

3.  The veteran does not have current bilateral hearing loss 
disability.

4.  A right hand laceration with tendon repair existed prior 
to service.

5.  The right hand laceration with tendon repair was not 
aggravated during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000 Public Law No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000); 38 C.F.R. §§ 3.303, 
3.385 (2000).

2.  A right hand laceration with tendon repair was not 
aggravated by service.  38 U.S.C.A. § 1110, 1111, 1131, 1137, 
1153 (West 1991 & Supp. 2000); Veterans Claims Assistance Act 
of 2000 Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000); 38 C.F.R. §§ 3.304, 3.306 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The report of medical history, dated in August 1994 for entry 
into service, shows the veteran did not indicate he had any 
medical problems.  The physician's summary notes there were 
no known health problems.  The report of medical examination, 
also dated in August 1994 for entry into service, notes the 
clinical evaluation of the upper extremities was normal.  The 
audiological evaluation notes pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
10
10
LEFT
25
0
0
5
0

A July 17, 1995, clinical record notes a strain of the right 
second digit of the proximal interphalangeal joint.  

A March 14, 1996, clinical record notes the veteran 
complained of writer's cramp and pain at the thumb and index 
finger of the right hand.  The veteran had a laceration and 
tendon damage of the right hand prior to entering service.  
The record notes there were scars due to laceration involving 
mostly the fourth and fifth digits.  The veteran could not 
fully extend the proximal interphalangeal joint of the fifth 
digit.  There was full range of motion at the thumb, index, 
and middle fingers.  The assessment was writer's cramp and 
pain due to pressures of pen.  A March 15, 1996, clinical 
record notes the veteran had a history of severed tendons and 
laceration of the right hand.  The assessment was hand 
writing difficulties possibly due to laceration at age 15.  

A March 25, 1996, physical profile serial report notes the 
veteran could not be tasked with prolonged handwriting with 
the right hand.  An April 9, 1996, physical profile serial 
report extended the profile restricting handwriting to no 
greater than five minutes.  A May 6, 1996, physical profile 
serial report notes the veteran could not be tasked with 
prolonged handwriting or typing with the right hand.  The 
release date from the profile was September 1, 1996.

An April 9, 1996, clinical record notes the veteran was sent 
by supervisors for a right hand casualty in 1993.  The 
assessment was scarring/arthritis due to injury in 1993.  An 
April 22, 1996, clinical record notes the veteran was seen 
for right hand cramping.  The assessment was 
arthritis/scarring right hand.  An April 24, 1996, 
occupational therapy progress note shows a diagnosis of 
laceration to the right hand with the veteran demonstrating 
gains in coordination, grip, and legibility in writing.  An 
April 29, 1996, orthopedic consultation report notes the 
veteran complained of right hand cramping after prolonged 
writing.  The consultation request notes the right hand was 
injured in August 1993.  The veteran had a history of 
punching a window and requiring repair of ligaments and 
muscles.  The report notes he was unable to fully extend the 
right proximal interphalangeal joint of the small finger.  
Scars were well healed with no evidence of contracture.  
Strength was 5/5 and sensation was intact to light touch.  
There was a negative Tinel's sign at the elbow and no wrist 
laceration.  The assessment was hand cramping/fatigue and 
intrinsic deficiency small and ring finger-not a problem.  An 
April 29, 1996, report of X-rays of the ring finger of the 
right hand notes ossification involving the radial aspect of 
the metaphysis of the base of the proximal phalanx that may 
represent exostosis or prior trauma.

A January 1997, Department of Veterans Affairs (VA) general 
medical examination report notes the veteran indicated he 
lacerated his hand prior to service.  He indicated he could 
not write or hold anything for a long time, and that he had 
cramps in his hand.  There were several scars on the dorsum 
of the third, fourth, fifth digits; and the 
metacarpophalangeal joint of the right hand.  There was no 
atrophy of the muscles.  The function of the right hand and 
all joints of the wrist was intact.  The diagnoses included 
old lacerations of the right hand with function of the hand 
intact.  A January 1997 VA report of X-rays of the right hand 
notes an impression of normal.

A January 1997 VA audio-ear disease examination report notes 
an assessment of normal physical examination and audiogram. 

A January 1997 VA audio examination report notes the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
20
LEFT
20
5
0
10
10

Speech recognition ability was 98 percent in the right ear 
and 94 percent in the left ear.  The summary of test results 
notes normal hearing and normal middle ear function 
bilaterally.

The veteran presented testimony before the undersigned at the 
RO in December 1999.  He testified that he was told that he 
had hearing loss.  He also indicated that some of his duties 
during service were on the flight line where he was exposed 
to jet noise.  He further testified that his right hand would 
cramp during service and that he was sent to occupational 
therapy.  He stated his hand currently cramps when writing 
long letters but he had not received treatment for it.

Analysis

Initially, the Board notes that, during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  This new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claim 
before the Board.  Accordingly, the Board must assess whether 
the development of the veteran's claim and appeal has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA.

The RO has obtained the veteran's service medical records.  
The veteran has also been afforded VA examinations.  
Additionally, the RO obtained private and post service 
military medical records referenced by the veteran.  The 
veteran has not identified additional evidence relevant to 
the issues being decided that has not already been sought and 
associated with the claims file.  In the May 1999 statement 
of the case, the veteran was advised that the evidence showed 
his hearing was normal and that evidence showed his right 
hand disability existed prior to service and was not 
aggravated by service.  Accordingly, the Board finds that the 
notification and duty-to-assist provisions mandated by the 
Veterans Claims Assistance Act of 2000 have been satisfied in 
this case.

Hearing loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (2000).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).

The service medical records do not show any hearing loss 
during service.  Additionally, the January 1997 VA 
examination report indicates that hearing was normal, and the 
pure tone decibel loss and speech recognition values show 
that there is no hearing loss disability.  38 C.F.R. § 3.385 
(2000).  While the veteran claims he has hearing loss and was 
exposed to noise during service, there is no medical evidence 
in the record indicating he has a present hearing loss 
disability.  

Service connection may only be granted for disability 
resulting from disease or injury that was incurred in or 
aggravated by service.  However, as noted, the veteran does 
not have a present hearing loss disability.  In the absence 
of proof of a present disability, there is no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The veteran does not have bilateral hearing loss disability.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss disability.  

Right hand laceration

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 2000). 

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.   Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) 
(2000).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2000).

The August 1994 report of medical history that was completed 
by the veteran at entry into service does not show any 
abnormality of the right hand.  Additionally, the August 1994 
report of medical examination does not show any abnormalities 
of the upper extremities.  Therefore, a laceration of the 
right hand with tendon repair was not noted at entry into 
service.  However, beginning in March 1996, the veteran's 
service medical records do show that he had scars on his 
right hand.  The service medical records prior to this time 
are completely devoid of any reference to a right hand 
laceration or surgical procedure during service.  
Additionally, the service medical records note that the 
veteran advised treating clinicians that he had a right hand 
laceration and tendon repair in 1993 and the clinicians 
concluded that he had such a hand disorder prior to service.  
Furthermore, the veteran stated in his notice of disagreement 
that his hand injury occurred prior to service.  Since the 
residuals of a hand laceration and surgical repair were noted 
during service yet such an injury is not documented in the 
service medical records, the veteran indicated the laceration 
and surgery was prior to service, and clinicians found that 
the hand injury existed prior to service, clear and 
unmistakable evidence establishes that the veteran's right 
hand laceration with tendon repair occurred prior to service.  
38 C.F.R. § 3.304(b) (2000).

March and April 1996 clinical records note writer's cramp, 
right hand cramping, and pain in the right hand including 
hand writing difficulties possibly due to laceration at age 
15.  An April 1996 orthopedic consultation report notes an 
assessment of hand cramping/fatigue, and intrinsic deficiency 
of the small and ring finger that was not a problem.  The 
service medical records note he underwent occupational 
therapy.  The service medical records also show that he was 
placed on profile beginning in March 1996 with writing and 
typing being restricted.  The last profile was to expire in 
September 1996.  The service medical records do not show any 
additional treatment or therapy on the right hand after April 
1996.  Therefore, the service records show an exacerbation of 
symptoms of the preexisting right hand laceration with tendon 
repair beginning in March 1996.  

The report of the January 1997 VA general medical examination 
indicates there were scars on the dorsum of the digits of the 
right hand, but specifically notes that function of the right 
hand and all joints of the wrist was intact.  Therefore, the 
examination report shows that at the time of the examination, 
the function of the right hand was normal.  Since function of 
the right hand was normal, the medical evidence shows the 
exacerbation of the right hand laceration with tendon repair 
symptoms during service had subsided.  The veteran testified 
at his hearing before the undersigned that he had hand 
cramping with writing.  However, the medical evidence shows 
that function of the right hand was intact or normal.  
Therefore, the exacerbation of symptoms of the preexisting 
right hand laceration with tendon repair was temporary.  Such 
a temporary exacerbation of symptoms of a preexisting 
condition during service is not aggravation.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991) ("temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service' unless the underlying condition, as contrasted to 
symptoms, is worsened.").  Accordingly, there was no 
worsening of the actual residuals of the right hand 
laceration with tendon repair and thus no aggravation.  
38 C.F.R. § 3.306(a) (2000). 

The right hand laceration with tendon repair existed prior to 
service and the evidence shows that there was no aggravation 
of the condition.  Accordingly, the preponderance of the 
evidence is against the claim for service connection for a 
right hand laceration with tendon repair.  


ORDER

1.  Service connection for bilateral hearing loss disability 
is denied.

2.  Service connection for right hand laceration with tendon 
repair is denied.


REMAND

At the veteran's hearing before the undersigned, he indicated 
that he had received treatment and been prescribed medication 
for his back disability at a VA medical facility.  The 
veteran has not specified the VA facility.  VA records of 
such treatment could provide probative evidence for 
evaluating his claim.  Accordingly, this case will be 
returned to the RO to obtain VA treatment records related to 
the veteran's back.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

The service medical records do not show that the veteran was 
ever diagnosed with hypertension during service.  Of the 
numerous blood pressure values recorded during service from 
1994 to 1996, the veteran did have elevated blood pressure 
values of 163/86 on April 29, 1995, 165/79 on February 16, 
1996, 140/100 on April 22, 1996, 136/107 on May 30, 1996, 
166/88 and 172/87 on June 14, 1996, and 165/81 on 
September 11, 1996.  The January 1997 VA examination 
diagnosed hypertension, however, the diagnosis was not 
related to service.  Therefore, this case will be returned to 
the RO for further examination to determine whether the 
veteran currently has hypertension and if so, whether the 
elevated blood pressure values during service represent the 
incurrence of hypertension during service.  

The January 1997 VA general medical examination report from 
the VA Medical Center at Houston notes the veteran was being 
referred to the receiving clinic for the initiation of 
treatment for hypertension.  Such records may provide 
probative evidence for evaluating the veteran's claim.  
Accordingly, this case will be returned to the RO to request 
VA medical records.

The report of a January 1999 VA examination notes the range 
of motion of the veteran's back was facetiously diminished.  
However, it does not provide the range of motion values 
obtained.  Range of motion values could provide probative 
evidence for evaluating the veteran's lumbar spine 
disability.  Accordingly, this case will be returned to the 
RO for further examination of the veteran's lumbar spine.

The report of a January 1999 VA digestive conditions 
examination notes that to give the veteran every benefit of 
the doubt, an upper GI was pending.  However, the claims file 
does not contain a report of such a test.  Additionally, the 
examination report does not provide an assessment of whether 
there is dysphagia, pyrosis, regurgitation, pain, or 
impairment of health.  Such information is necessary for 
assessing the veteran's hiatal hernia condition.  
Accordingly, this case must be returned to the RO to obtain 
the upper GI series report and for further examination of the 
veteran's hiatal hernia.

It is noted that the veteran's disagreement is with the 
disability rating assigned to his lumbar spine disorder and 
hiatal hernia following the initial grants of service 
connection.  This raises the possible applicability of staged 
ratings.  See Fenderson v. West, 12 Vet App 119 (1999).   

During the pendency of the veteran's claim and appeal, the 
Veterans Claims Assistance Act of 2000 was enacted.  This new 
law amended and clarified VA's duty to assist claimants in 
the development of the facts relevant to their claims.  
Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Since 
this case is being returned to the RO for further evidentiary 
development and adjudication, the RO should ensure that any 
additional evidentiary development and/or other procedures 
that may be required by this new law are accomplished. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify the VA facility where he 
received treatment for his back disorder 
and hypertension from January 1997 to the 
present.

2.  Following completion of the above, 
the RO should request that the VA medical 
facility identified provide legible 
copies of medical records related to 
treatment of the veteran from January 
1997 to the present.  If any records have 
been retired to a records repository, 
action should be taken to retrieve such 
records.

3.  The RO should request that the VA 
Medical Center at Houston, Texas, provide 
legible copies of treatment records from 
January 1997 to the present, including an 
upper GI evaluation conducted at that 
facility in January 1999.

4.  The RO should request that the 
veteran be scheduled for a VA examination 
for hypertension.  All appropriate tests 
and studies should be conducted.  The 
examiner should be requested to ascertain 
whether the veteran currently has 
hypertension.  If hypertension is 
diagnosed, the examiner should review the 
service medical records and any medical 
records subsequent to service in the 
claims file, and render an opinion as to 
whether the elevated blood pressure 
values during service represent the onset 
of hypertension during service.  The 
examiner should present all findings, and 
the reasons and bases therefor, in a 
clear, comprehensive, and legible manner 
on the examination report.  The claims 
folder should be made available to the 
examiner for review prior to evaluation 
of the veteran.

5.  The RO should request that the 
veteran be scheduled for a VA examination 
of the lumbar spine.  All appropriate 
tests and studies should be conducted.  
The examiner should be requested to fully 
describe the symptoms and impairment of 
the lumbar spine.  The examiner should 
also conduct complete range of motion 
testing to include assessments of pain on 
motion.  The examiner should present all 
findings, and the reasons and bases 
therefor, in a clear, comprehensive, and 
legible manner on the examination report.  
The claims folder should be made 
available to the examiner for review 
prior to evaluation of the veteran.

6.  The RO should request that the 
veteran be scheduled for a VA hiatal 
hernia examination.  All appropriate 
tests and studies should be conducted.  
The examiner should be requested to fully 
describe the symptoms and impairment 
resulting from any hiatal hernia 
including whether there is dysphagia, 
pyrosis, regurgitation, pain, or 
impairment of health.  The examiner 
should present all findings, and the 
reasons and bases therefor, in a clear, 
comprehensive, and legible manner on the 
examination report.  The claims folder 
should be made available to the examiner 
for review prior to evaluation of the 
veteran.

7.  Following completion of the above, 
the RO should review the veteran's claims 
and determine whether service connection 
for hypertension can be granted, and 
whether a higher disability rating for 
recurrent lower back strain and hiatal 
hernia can be granted.  The RO should 
also consider whether staged ratings may 
be applicable.  The RO should conduct any 
additional evidentiary development and/or 
comply with any additional procedures 
under the Veterans Claims Assistance Act 
of 2000 that may be deemed necessary.

8.  If a decision remains adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be apprised of the 
applicable period of time within which to 
respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 



